Order entered December 28, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01261-CV

                EX PARTE MICHEAL GEROD MCGREGOR, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. X-13-1459-W

                                          ORDER
       We GRANT appellant’s December 18, 2015 motion for extension of time to file reply

brief and ORDER the brief be filed no later than January 13, 2016.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE